                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DEITRICK                        )      Civil No.: 4:06-CV-1556
    Plaintiff                         )
                                      )      (BRANN, D.J.)
     v.                               )      (ARBUCKLE, M.J.)
                                      )
MARK A. COSTA, et al.,                )
   Defendants                         )

                                  ORDER

          Defendant T. Yoncuski’s Motion for Sanctions (Doc. 453).

     In accordance with the Memorandum filed today the following is ordered.

     1.    Proposed Sanction 10(a) in Defendant T. Yoncuski’s Motion
           (Doc. 453) is DENIED.

     2.    Proposed Sanction 10(b) in Defendant T. Yoncuski’s Motion
           (Doc. 453) shall be GRANTED as follows:

           Plaintiff shall be precluded from testifying or presenting
           evidence during her case in chief regarding any item of damages
           which is related to the documentation and records which she
           failed to produce.

     3.    Proposed Sanction 10(c) in Defendant T. Yoncuski’s Motion
           (Doc. 453) shall be GRANTED as follows:

           Plaintiff shall be precluded from testifying or presenting
           evidence during her case in chief regarding the value of
           items based upon alleged receipts, appraisals, or any other
           documents which have been requested in discovery and not
           produced by Plaintiff. Defendants should be prepared with a
           complete list of those requests and where they appear in the
           record to efficiently raise any objection during the trial. I suggest
           that the parties work on a stipulated list to avoid unnecessary
           delay at trial.


                                   Page 1 of 2
      4.    Proposed Sanction 10(d) in Defendant T. Yoncuski’s Motion
            (Doc. 453) is DENIED as premature, and without prejudice.
            Defendant T. Yoncuski may include such instruction in his
            proposed jury instruction at the appropriate time.

      5.    Proposed Sanction 10(e) in Defendant T. Yoncuski’s Motion
            (Doc. 453) is DENIED as premature, and without prejudice.
            Defendant T. Yoncuski may include such instruction in his
            proposed jury instruction at the appropriate time. However, I
            note that the parties have not briefed or argued the
            appropriateness of a jury instruction on tax fraud being used in
            this case. The application of Fed. R. Evid. 404 & 405 is beyond
            the scope of this motion.

      6.    Proposed Sanction 10(f) is DENIED at this time. Defendant T.
            Yoncuski may renew his request for financial sanctions
            regarding this discovery motion (Doc. 453) after the trial. Fed.
            R. Civ. P. 37(a)(5) will apply.


Date: February 5, 2019                           BY THE COURT

                                                 s/William I. Arbuckle
                                                 William I. Arbuckle
                                                 U.S. Magistrate Judge




                                   Page 2 of 2
